Case: 12-30916       Document: 00512251867         Page: 1     Date Filed: 05/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 23, 2013
                                     No. 12-30916
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEVIN O. HARRISON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-267-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Kevin O. Harrison appeals his conviction for possession with intent to
distribute heroin and crack cocaine. He argues that the evidence at trial was
insufficient to support the jury’s verdict that he possessed drugs found in a post-
Katrina abandoned house. Our review is de novo. United States v. McElwee,
646 F.3d 328, 340 (5th Cir. 2011). In assessing sufficiency, we determine
“whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30916      Document: 00512251867    Page: 2   Date Filed: 05/23/2013

                                  No. 12-30916

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979).
      A New Orleans Police Detective saw Harrison engage in three separate
transactions in which Harrison accepted what appeared to be currency, entered
an abandoned house, and returned with a small object he gave to the buyer. The
first transaction was with a confidential informant, and the object was
determined to be heroin. During the other two transactions, Harrison followed
a similar pattern, and the detective was able to observe him on the second floor
of the abandoned house because a wall was missing. After the third transaction,
Harrison was arrested, and the detective entered the abandoned house where
he found heroin and crack cocaine readily visible just through the doorway to the
second floor.      In addition, the detective saw several firearms and drug-
distribution paraphernalia.
      In light of the foregoing, a rational trier of fact could have found beyond
a reasonable doubt that Harrison was guilty as charged.          See Jackson v.
Virginia, 443 U.S. at 319. Harrison’s contention that the jury’s verdict of
acquittal on separate firearms charges suggests that there must have been a
reasonable doubt is unavailing. See United States v. Parks, 68 F.3d 860, 865
(5th Cir. 1995).
      AFFIRMED.




                                       2